Davis, P. J.
If this motion were made by the debtors or on their behalf, I should have grave doubt of the sufficiency *386of the affidavit to uphold the order of publication against them. But in this case another creditor is attacking the proceedings for his own benefit, to which the debtors do not object. In such a case a more liberal rule of construction to uphold the proceedings of the first creditors when no fraud or ■collusion is alleged or pretended may well be adopted.
I therefore concur in the conclusion of my brother Beady.